Citation Nr: 0308808	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 1, 1999, for 
the award of entitlement to dependency and indemnity 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Irving Solotoff


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  He died in March 1979.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted entitlement to dependency 
and indemnity compensation (DIC) benefits effective from June 
1, 1999.  The appellant has submitted a notice of 
disagreement as to the assigned effective date and a 
statement of the case was issued in June 2002.  The appellant 
perfected her appeal with the filing of a Substantive Appeal 
in July 2002.  Pursuant to her request, the appellant was 
afforded a Board hearing in November 2002.

At her November 2002 Board hearing, the appellant's 
representative raised the issue of clear and unmistakable 
error in a March 1982 rating action.  The appellant and her 
representative contend that the RO failed to consider Pub. L. 
No. 97-37 (effective October 1, 1981) in the March 1982 
rating action and that the appellant would have been entitled 
to DIC benefits under that law.  This matter has not been 
considered by the RO and thus is not properly before the 
Board for appellate consideration.  Therefore, it is hereby 
referred to the RO for appropriate action.





FINDINGS OF FACT

1.  In an April 1979 rating action, the RO denied the 
appellant's original claim of entitlement to DIC benefits.

2.  The appellant was notified of that decision and advised 
of her appellate rights, but she did not file a timely notice 
of disagreement.

3.  In a March 1982 rating action, the RO denied the 
appellant's resubmitted claim of entitlement to DIC benefits.

4.  The appellant was notified of that decision and advised 
of her appellate rights, but she did not file a timely notice 
of disagreement.

5.  In May 2000, the RO received the appellant's claim of 
entitlement to DIC benefits.  

6.  In a June 2000 rating action, the RO granted entitlement 
to DIC benefits, effective from June 1, 1999, pursuant to a 
liberalizing law.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 1, 1999, for the grant of DIC benefits have not been 
met.  38 U.S.C.A. §§ 5107, 5110(g) (West 2002); 38 C.F.R. 
§ 3.114(a)(3) (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  In a June 2001 letter and 
in the June 2002 statement of the case, the appellant was 
furnished notice of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that the appellant 
has not identified any additional evidence not already of 
record.  Under these circumstances, no further action is 
necessary to assist the appellant with her claim.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an earlier effective date.  The 
discussions in the rating decision and statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the appellant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 



Analysis

The evidence of record demonstrates that at the time of his 
death the veteran was service-connected for anxiety reaction, 
evaluated as 50 percent disabling; hearing loss, evaluated as 
20 percent disabling; a scar of the left little finger, 
evaluated as noncompensable; and healed perforation of the 
right tympanic membrane, evaluated as noncompensable.  

The veteran died on March [redacted], 1979.  The death certificate 
notes the immediate cause of death as rupture 
arteriosclerotic aortic false aneurysm due to mediastinitis, 
diabetes, and bronchopneumonia with an onset of two months.  
Hypertensive cardiovascular disease was listed as a 
significant condition contributing to death but not related 
to the cause of death.  

In an April 1979 rating action, the RO denied the appellant's 
claim of entitlement to DIC benefits on the basis that it had 
been determined during the veteran's lifetime that his heart 
condition, diagnosed as arteriosclerotic heart disease, was 
neither incurred in nor aggravated by military service.  The 
RO also found that the evidence did not show that the cause 
of the veteran's death was due to service either directly or 
on a contributory basis.  Reconsideration of that decision 
was requested by the appellant's representative in April 
1979.  In an April 1979 letter to the appellant, the RO 
stated that no change in the prior denial of her claim was 
warranted.

The appellant sought to reopen her claim in February 1982.  
In the request to reopen, the appellant's representative 
referenced a recently adopted statute concerning former 
prisoners-of-war.  In a March 1982 rating action, the RO 
denied the appellant's claim for DIC benefits on the basis 
that there was nothing in the current evidence to warrant 
service connection for the cause of the veteran's death.  

The appellant moved to reopen her claim again in April 2000 
and the claim was received by the RO in May 2000.  In a June 
2000 rating action, the RO granted entitlement to DIC 
benefits effective from June 1, 1999.  The RO found that 
subsequent to the March 1982 rating action, there was a 
liberalizing change in presumptive disabilities attributed 
under the law to veterans with prisoner-of-war status.  The 
RO noted that the law was amended to include ischemic heart 
disease as a presumptive disability provided that there was 
evidence of localized edema during the veteran's captivity.  
The record reflects a statement from a fellow service member 
of the veteran who indicated that the veteran did suffer from 
edema during his POW captivity.  

Applicable law and regulations state that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of an award based on a claim 
reopened after a final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  

As previously noted, the appellant's original claim for DIC 
benefits was denied in April 1979.  Her claim was again 
denied in March 1982.  The appellant failed to perfect a 
timely appeal of those determinations and the decisions 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2002).  
Entitlement to DIC benefits was subsequently granted in June 
2000.  Under these criteria, the effect date of an award of 
DIC compensation based upon a claim reopened after final 
disallowance shall be the date of the RO's receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  

However, where pension, compensation, or DIC is awarded or 
increased pursuant to a liberalizing law or a liberalizing VA 
issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where pension, compensation, or DIC is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalizing benefit on the effective date 
of the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  See 38 C.F.R. 
§ 3.114(a).

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  See 38 C.F.R. § 3.114(a)(1).  If a 
claimant requests review of his claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request.  See 38 C.F.R. 
§ 3.114(a)(3).  

In the present case, entitlement to DIC benefits was granted 
in June 2000 pursuant to a liberalizing law which amended 
38 C.F.R. § 3.309(c) by adding a note at the end stating that 
the term "beriberi heart disease" includes ischemic heart 
disease in a former prisoner-of-war who had experienced 
localized edema during captivity.  This liberalizing law 
became effective on August 24, 1993, and the appellant's 
reopened claim was received in May 2000.  The RO has assigned 
an effective date of June 1, 1999 pursuant to 38 C.F.R. 
§ 3.114(a)(3) as the appellant reopened her claim more than 
one year after the August 24, 1993, effective date of the 
liberalizing law.  In light of the applicable law and 
regulations, the assignment of an effective date prior to 
June 1, 1999, is not warranted under the present state of 
facts.  

The Board recognizes that the appellant asserts that DIC 
benefits should have been granted in 1982 pursuant to Pub. L. 
No. 97-37 (effective October 1, 1981), which provided that 
disabilities resulting from avitaminosis, beriberi (including 
beriberi heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, and any of the anxiety states, may be considered 
service-connected if the former prisoner-of-war was held for 
at least 30 days.  However, as previously noted, the March 
1982 rating action became final after one year and is not 
thereafter subject to revision unless clear and unmistakable 
error is found.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2002).  The appellant's representative 
raised the issue of clear and unmistakable error at the 
November 2002 Board hearing.  However, the issue of clear and 
unmistakable error in the March 1982 rating action has not 
been addressed by the RO; thus the Board does not presently 
have appellate jurisdiction over that issue.  Consequently, 
the Board has referred that issue to the RO for appropriate 
consideration in the Introduction section of this decision.  

The appellant has argued that VA failed to assist her by 
notifying her of the change in the law in 1993.  The Board 
notes that section 7722 of the statute, governing "Outreach 
Services", provides in pertinent part that VA "shall 
distribute full information to eligible veterans and eligible 
dependents regarding all benefits and services to which they 
may be entitled."  38 U.S.C.A. § 7722(c)(1).  This statute 
may not be construed to impose upon VA a duty to inform an 
individual of his or her potential entitlement to benefits 
where VA has no reason to assume that the individual would be 
eligible for benefits.  See Lyman v. Brown, 5 Vet. App. 194, 
197 (1993).  Even assuming that the appellant's past claims 
for DIC benefits in 1979 and 1982 may have provided VA with a 
reason to assume that she would be eligible for DIC benefits 
under the 1993 amendment to the law, the provision of section 
7722 may not be construed contrary to the terms of section 
5110(g) which governs the assignment of effective dates for 
awards of benefits made pursuant to such new laws or 
amendments and which expressly provides that "in no event 
shall [an] award . . . be retroactive for more than one year 
from the date of application therefor or the date of 
administrative determination of entitlement . . . ."  
38 U.S.C.A. § 5110(g) (emphasis added).  Thus, the 
appellant's argument unfortunately does not provide a legal 
basis under the applicable law and regulations for granting 
an effective date prior to June 1, 1999, for the award of DIC 
benefits.

In summary, the appellant's reopened claim was received in 
May 2000 and an effective date of June 1, 1999, was assigned 
pursuant to 38 C.F.R. § 3.114(a)(3).  Given these facts, the 
assignment of an effective date prior to June 1, 1999, for 
the award of DIC benefits is not warranted under the law.  
See 38 C.F.R. § 3.400.  Although the Board is sympathetic to 
the appellant's arguments for an earlier effective date, 
there is no legal basis on which such a date for DIC benefits 
may be awarded in this case, and the Board must apply the law 
as it exists and cannot extend benefits out of sympathy for a 
particular claimant.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  The appeal must be denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date prior to June 1, 1999, for 
the grant of entitlement to DIC benefits is denied. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

